DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.

Response to Arguments
Claim objections 
In light of the amendments dated 02/05/2021, the claim objections of claim 62 has been withdrawn. 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In light of the amendments dated 02/05/2021, the rejection of claims under 35 USC 112(b) have been withdrawn. 
Prior Art Rejections
Applicant’s argument with respect to the claims have been considered but are not persuasive. 
The Applicant asserts: 

    PNG
    media_image1.png
    110
    664
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    80
    671
    media_image2.png
    Greyscale


The argument that Burnett “does not disclose a needle electrode array for transcutaneous electrical stimulation” (pg. 10 of Remarks) and that “Burnett teaches a needle electrode array that needle array forms a component of a sensor, and is not configured for transcutaneous electrical stimulation” (pgs. 11, 12, 14, 15 and 16-17 of Remarks) is not persuasive since Burnett discloses a medical therapy includes a microneedle patch 252 (e.g., conductive microneedle patch) having one or more microneedle arrays deposited on a surface of one or more electrodes…The microneedle patch 252 is configured such that an electrical current generated by the controller 218 is passed through the microneedle patch 252 , … delivering or generating an electrical or magnetic stimulus to a target nerve, e.g., …a muscle or other body part containing a portion of a target nerve, or any nerves branching off of a target nerve, located in proximity to microneedle patch (Figs. 32, 33 and par. [0160]).

    PNG
    media_image3.png
    282
    672
    media_image3.png
    Greyscale
Applicant Asserts:

The Applicant’s argument that “modification of Burnett to produce the presently claimed systems and methods would change the fundamental operating principle of the needle array described in Burnett (e.g., a change from detection of electrical conduction (or other signal) to application of a stimulus voltage)” is not persuasive. As explained above, Burnett discloses a configuration for transcutaneous electrical stimulation. Therefore, Burnett in view of the combinations presented in the rejection does not change the fundamental operating principle of the needle electrode array described in Burnett. 
Applicant’s arguments regarding Lu et al. offering “no teaching whatsoever with respect to the use of a needle array for transcutaneous stimulation” and “Lu et al. teaches an electrode array…is an implantable epidural electrode array” is not persuasive since Lu is relied upon for teaching methods for stimulating the spinal cord with, e.g., electrodes that modulate the proprioceptive and supraspinal information (par. [0006]) and for methods that exploit the spinal circuitry and its ability to interpret proprioceptive information and to respond to that proprioceptive information in a functional way (par. [0007]).
transcutaneous stimulation signal at a frequency ranging from 5 Hz (Figs. 13a-c and par. [0178]) and is relied up for a system configured to provide transcutaneous stimulation at a frequency and amplitude sufficient to stimulate voluntary voiding of the bladder and/or bowel, and/or return of sexual function, and/or autonomic control of cardiovascular function, and/or body temperature, control of digestive functions, control of kidney functions, chewing, swallowing, drinking, talking, or breathing (pars. [0134], [0178]).
Applicant’s arguments regarding Yoo in view of Burnett and Lu is not persuasive. As explained above, since Burnett teaches a needle array that is configured for transcutaneous electrical stimulation (par. [0160]) modifications to Burnett would not change the fundamental operating principle of the needle array described in Burnett. Therefore, Burnett can be modified in view of Lu and Yoo to remedy deficiencies.  
Applicant’s arguments regarding Rolston et al. are not persuasive since Rolston is relied upon for the disclosure of a micro-needle array with 20x20 needles in a 4x4 mm2 electrode unit provides an electrode-skin interface impedance at 10kHz stimulation frequency, of less than about 0.5 Q/cm2, or less than about 0.249 Q/cm2 (pars. [0024]-[0026]). 
Applicant’s arguments regarding Hedge et al. is not persuasive since Hedge is relied upon for the disclosure of an electrode array when attached to the skin surface over the spinal cord can stimulate the spinal cord without the use of a conductive gel or cream disposed between the electrode and the skin (pars. [0043], 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 50, 108-112, 114 and 116 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (Publication No. US 2012/0302821) in view of Lu et al. (Publication No. US 2016/0235977, hereinafter “Lu”).
Regarding claim 50, Burnett discloses a system for electrical stimulation of the spinal cord of a subject, said system comprising: 
a needle electrode array (Fig. 26, (252)) for transcutaneous electrical stimulation (Fig. 26, (250) and par. [0160]: …an energy emitting system 250 for providing a medical therapy includes a microneedle patch 252 (e.g., conductive microneedle patch) having one or more microneedle arrays deposited on a surface of one or more electrodes… and a controller 218 coupled to microneedle patch 252 and …The microneedle patch 252 is configured such that an electrical current generated by the controller 218 is passed through the microneedle patch 252, …delivering or generating an electrical or magnetic stimulus to a target nerve…), where said needle electrode array comprises a plurality of needle electrodes (Figs. 16 and 18 magnified view of microneedle array (234), microneedles (235))(pars. [0136]:  Microneedles 235 may take on various configurations, …., hollow…, [0141]:  Holes may be drilled off-center, but parallel to the microneedle axis, terminating in side-opening holes along the needle shaft below the needle tip. If desired, the holes can serve as micro fluidic needle bores for injection or infusion of drugs, medicines, insulin, proteins, nanoparticles that would encapsulate a drug or demonstrate the ability to deliver a virus for vaccinations, etc. to be used separately or in combination with electrical …therapy), wherein said needle electrodes each have an average tip diameter less than 10 m (Figs. 16 and 18 [0136]: A microneedle 235 may be tapered in diameter, going from a larger to smaller diameter from the base portion 238 to the upper portion 239 where the distal tip 240 of the microneedle is preferably pointed or sharp. The upper portion 239 of the microneedle 235 may have a diameter in the range of about 10-30 microns…the base portion 238 of the microneedle 235 may be thicker than the distal tip 240 or upper portion 239 of the microneedle 235; if the upper portion or base of the microneedle is 10um then the tip would be less than 10um as the microneedle goes from a larger diameter to a smaller diameter starting at the base) and an average length sufficient to provide the impalement of needle tips through a stratum corneum layer of skin into deeper skin, but not into subcutaneous tissue (Fig. 19 and pars. [0136]: Microneedles 235 may have lengths in the range of about…10 to 400 microns, [0146]: …when a microneedle patch 228 is attached to a subject's skin, the microneedles 235 pierce the outer insulating stratum corneum layer), and where said electrically conductive needles are electrically coupled to one or more electrical leads (par. [0138]: …the one or more microneedles may include an electrically conductive material…Microneedles may be constructed of an electrically conductive material and/or coated with an electrically conductive material) and configured to apply an electrical stimulus to the skin of said subject (Figs. 26 and pars. [0067], [0069]: …apparatus and methods for treating a variety of ailments by providing energy to a target nerve…electrical energy …, [0074]: an energy emitting system for providing a medical therapy is provided. The system may include one or more microneedle patches having one or more microneedle arrays deposited on a surface of one or more electrodes and configured to generate or deliver an electrical…stimulus or field focused on a target nerve in proximity to the microneedle patch…); and
an electrical stimulator electrically coupled to said needle electrodes through said one or more electrical leads (Figs. 19 and 26), where said electrical stimulator is configured to deliver pulsed transcutaneous electrical stimulation into the skin over the spinal cord (par. [0204]: A back applicator 330 may be aligned along the spine or positionable in proximity to the spine. The back applicator 330 may be utilized to stimulate…dorsal ganglion, the spinal cord itself or any other nerve in the body…) of said subject through one or more electrodes comprising said electrode array or electrode array assembly (Figs. 32, 33 and pars. [0160]: a medical therapy includes a microneedle patch 252 (e.g., conductive microneedle patch) having one or more microneedle arrays deposited on a surface of one or more electrodes…The microneedle patch 252 is configured such that an electrical current generated by the controller 218 is passed through the microneedle patch 252, …delivering …an electrical or …stimulus to a target nerve, e.g., …a muscle or other body part containing a portion of a target nerve, or any nerves branching off of a target nerve, located in proximity to microneedle patch 252).
Burnett does not expressly disclose where stimulation is at a frequency and intensity that modulates the electrophysiological properties of selected spinal circuits in the subject so they can be activated by proprioceptive derived information and/or input from supraspinal nerves
(pars. [0006]: …methods described herein stimulate the spinal cord with, e.g., electrodes that modulate the proprioceptive and supraspinal information, [0007]: the devices… methods described herein can exploit the spinal circuitry and its ability to interpret proprioceptive information and to respond to that proprioceptive information in a functional way).This provides the benefit of specific stimulation to control movement rather than induce movement (par. [0007]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for electrical stimulation of the spinal cord as taught by Burnett, to include spinal circuitry stimulation patterns that activate proprioceptive information as taught by Lu, in order to stimulate to control movement rather than induce movement.
If it could be argued that Burnet in view of Lu fails to disclose the cited features in a single embodiment, one of ordinary skill would have found it obvious before the effective filing date of the claimed invention to combine any of the features as identified above into one device, since the microneedle array may include one or more microneedles having multiple channels which 
Regarding claim 108, the Burnett and Lu combination discloses the system of claim 50, wherein said electrode comprises at least 10 needles, or at least 15 needles, or at least 20 needles, or at least 25 needles, or at least 30 needles, or at least 40 needles, or at least 50 needles (Burnett, Figs. 13-15 and par. [0137]: …microneedles may have…arrays can contain from 5 to 50 microneedles).
Regarding claim 109, the Burnett and Lu combination the system of claim 50, wherein: 
said needles are of sufficient length to penetrate at least 70%, or at least 80%, or at least 90%, or at least 100% through the stratum corneum of the skin when the electrode is attached to the surface of a human over the spinal cord; and/or 
said needles are of a length that does not substantially penetrate subcutaneous tissue below the stratum corneum (Burnett, Fig. 19 and par. [0146]).
Regarding claim 110, the Burnett and Lu combination discloses the system of claim 50, wherein the tip of said needles ranges in diameter (or maximum cross-sectional dimension) from 0.1 m up to 10 m, or from 0.5 m up to 6 m, or from 1 m up to 4 m (Burnett, Fig. 18 and par. [0136]:… the microneedle 235 may have a diameter in the range of about 10-30 microns or about 15 to 25 microns... the base portion 238 of the microneedle 235 may be thicker than the distal tip 240 or upper portion 239 of the microneedle 235). 
Regarding claim 111: the Burnett and Lu combination discloses the system of claim 50, wherein: 
the average separation between two adjacent needles ranges from 0.01 mm up to 1 mm, or 0.05 mm up to 0.5 mm, or 0.1 mm up to 0.4 mm, or up to 0.3 mm, or up to 0.2 mm; and/or 
the average separation between two adjacent needles ranges from 0.15 mm up to 0.25 mm (Burnett, par. [0144]: The pitch between microneedles can be about 250 microns); and/or 
said needles are disposed in an area of 1 cm2 or less, or 0.8 cm2 or less, or 0.6 cm2 or less, or 0.5 cm2 or less, or 0.4 cm2 or less, or 0.3 cm2 or less, or 0.2 cm2 or less, or 0.1 cm2 or less; and/or 
said needles are disposed in an area of 2 mm or 3 mm, or 4 mm, or 5 mm, or 6 mm, or 7 mm or 8 mm, or 9 mm, or 10 mm by 2 mm or 3 mm, or 4 mm, or 5 mm, or 6 mm, or 7 mm or 8 mm, or 9 mm, or 10 mm; and/or
 said electrode comprises 20 x 20 needles in an area 4 x 4 mm (Burnett, par. [0134]:  …the microneedles 235 are arrayed on the bottom surface 236 of the electrode 232 in a 16.times.16 configuration… The microneedles may be arrayed in a variety of arrangements and patterns (e.g., 14.times.14, 12.times.12, etc.) depending on the particular use and needles.
Regarding claim 112, the Burnett and Lu combination discloses the system of claim 50, wherein: 
(Burnett, Figs. 13-15).
Regarding claim 114, the Burnett and Lu combination discloses the system of claim 50, wherein: 
said needles are fabricated from a material selected from the group consisting of platinum, titanium, chromium, iridium, tungsten, gold, carbon nanotubes, stainless steel, silver, silver chloride, indium tin oxide (ITO), conductive polymers (Polypyrrole (Ppy) or poly-3,4- ethylenedioxythiophene (PEDOT)) (Burnett, par. [0138]: Microneedles may be fabricated using a variety of materials, e.g., metals, stainless steel, solid or coat of gold over NI, Pd or Pd--Co, Pt, silicon, silicon dioxide, polymers, glass, biocompatible polymers, titanium, silver, or suture materials); and/or 
said needles are fabricated from a material selected from the group consisting of platinum, titanium, chromium, iridium, tungsten, gold, stainless steel, silver, tin, indium, indium tin oxide, oxides thereof, nitrides thereof, and alloys thereof.
Regarding claim 116, the Burnett and Lu combination discloses the system of claim 50, wherein: said needle electrode is attached to a conventional transcutaneous electrical stimulation electrode (Burnett, [0115]: …the source of energy for nerve stimulation is electrical energy that is dispensed through …a transcutaneous stimulator, such as an electrode 126); or said electrode is disposed on a flexible backing.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Lu et al. (Publication No. US 2016/0235977, hereinafter “Lu”), further in view of Yoo et al. (US Patent Application Publication No. 2016/0339239, hereinafter “Yoo”).
Regarding claim 51, Burnett and Lu disclose the system of claim 50. Burnett and Lu do not disclose wherein; 
said system is configured to provide said pulsed transcutaneous electrical stimulation signal at a frequency ranging from 0.3 Hz, or from 1Hz, or from 5 Hz, or from 10 Hz up to 50 kHz, or up to 30 kHz, or up to 20 kHz, or up to 10 kHz, or up to 1,000 Hz, or up to 500 Hz, or up to 100 Hz, or up to 80 Hz, or up to 40 Hz, or from 3 Hz or from 5 Hz up to 80 Hz, or from 5 Hz up to 30 Hz, or up to 40 Hz, or up to 50 Hz; and/or 
said system is configured to provide transcutaneous stimulation signal at an amplitude ranging from 10 mA to 500 mA or up to 300 mA, or up to 150 mA, or from 20 mA up to 50 mA or up to 100 mA, or from 20 mA or from 30 mA, or from 40 mA up to 50 mA, or up to 60 mA, or up to 70 mA, or up to 80 mA;
 and/or said system is configured to provide a transcutaneous stimulation signal pulse width that ranges from about 100 s up to about 1000 s, or from about 150 s up to about 600 s, or from about 200 s up to about 500 s, or from about 200 s up to about 450 s: and/or
Page 9 said system is configured to deliver said transcutaneous stimulation signal superimposed on a high frequency carrier signal; and/or 

said carrier frequency amplitude ranges from 30 mA, or 40 mA, or 50 mA, or 60 mA, or 70 mA, or 80 mA up to 500 mA, or up to 400 mA, or up to 300 mA, or up to 200 mA, or up to 150 mA; and/or 
said system is configured to provide transcutaneous stimulation at a frequency and amplitude sufficient to stimulate and/or to improve postural and/or locomotor activity and /or postural or locomotor strength; and/or 
said system is configured to provide transcutaneous stimulation at a frequency and amplitude sufficient to stimulate and/or to improve reaching and/or grasping and/or fine motor control of a hand; and/or 
said system is configured to provide transcutaneous stimulation at a frequency and amplitude sufficient to stimulate voluntary voiding of the bladder and/or bowel, and/or return of sexual function, and/or autonomic control of cardiovascular function, and/or body temperature, control of digestive functions, control of kidney functions, chewing, swallowing, drinking, talking, or breathing; and/or
said system is configured to provide transcutaneous stimulation at a frequency and amplitude sufficient to stimulate voluntary voiding of the bladder and/or bowel, and/or return of sexual function, and/or autonomic control of cardiovascular function, and/or body temperature, control of 
 However Yoo in the same field of endeavor: methods and systems for providing therapy which relate to stimulation of nerves by transcutaneous stimulators discloses 
said system is configured to provide transcutaneous stimulation signal at a frequency ranging from 5 Hz (Figs. 13a-c and par. [0178]); and said system is configured to provide transcutaneous stimulation at a frequency and amplitude sufficient to stimulate voluntary voiding of the bladder and/or bowel, and/or return of sexual function, and/or autonomic control of cardiovascular function, and/or body temperature, control of digestive functions, control of kidney functions, chewing, swallowing, drinking, talking, or breathing (pars. [0134], [0178]). This provides the benefit of therapeutically regulating, preventing, improving, alleviating the symptoms of, reducing the effects of, and/or diagnosing a medical condition influenced by the nervous system (par. [0136]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transcutaneous spinal cord and brain stimulation system as taught by the combination of Burnett and Lu to include stimulation at a frequency ranging from 5 Hz as taught by Yoo in order to reduce bladder inhibition (reduction in bladder contraction).

Claims 62, 63, 73 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Burnett, and further in view of Lu.
Regarding Claim 62, Yoo discloses a method of stimulating enabling one or more functions selected from the group consisting of voluntary  voiding of the bladder and/or bowel, return of sexual function, autonomic control of cardiovascular function, and body temperature control, control of digestive functions, control of kidney functions, chewing, swallowing, drinking, talking, or breathing in a normal subject or a subject having a neurologically derived paralysis (pars. [0030]: …methods for improving a number of clinical conditions and their related treatments including, for example: a) Overactive Bladder treatment (or any disorder or condition related to bladder activity or voiding) by…sacral nerve stimulation, [0134]: The medical conditions that can be treated by methods of the present system and method include a host of conditions such as, but not limited to…, cardiovascular, reproductive, sexual, urinary, voiding, psychiatric, gastrointestinal, respiratory/pulmonary, inflammatory, …traumatic, iatrogenic, pelvic floor conditions and dysfunctions, drug induced and neoplastic medical and surgical conditions. Other conditions for which the technology may be applied are disclosed throughout this specification.) said method comprising:
neuromodulating the spinal cord (Fig. 19 and par. [0141]:  A stimulator is a system component that supplies a stimulation signal to tissue. A stimulator may refer to a tens electrode, an electrode lead having at least one electrical contact, one or more electrode contacts, …a multi-contact electrode, a spinal stimulation lead, …or other component for emitting energy for modulating tissue. The stimulator transmits at least one stimulation signal to tissue that is provided by, for example, an electric, …,a pulse generator, or an implanted a neurostimulator. In a neurostimulation system, it is generally understood that the neurostimulator will supply a stimulation signal to a stimulator which may be realized as at least one electrode) of said subject or a region thereof by administering pulsed transcutaneous electrical stimulation to the skin over the spinal cord or a region thereof (Fig. 19 stimulation electrode (122a, b) and par. [0017]: A transcutaneous tissue stimulation system and method is provided which includes an electrical generator positioned external to a patient.  A stimulator is electrically coupled to the electrical generator and is positioned on the surface of the patient's skin, Claim 8: …wherein the at least one stimulator is selected from the group of: …a transcutaneous electrical nerve stimulation electrode…).
Yoo does not disclose using an electrical stimulator electrically coupled to an electrode array comprising a plurality of needle electrodes, wherein each of said needle electrodes are solid, or wherein each of said needle electrodes are hollow and have a closed tip, wherein said needle electrodes each have an average tip diameter less than 10 pm and an average length to provide the impalement of needle tips through a stratum corneum layer of the skin into deeper skin, but not into the subcutaneous tissue, and where the stimulation is at a frequency and intensity that modulates the 
wherein at least a part of said electrode array is disposed on the skin surface over the spinal cord of said subject or a region thereof.
However Burnett in the same field of endeavor: electromagnetic stimulation of nerve, muscle, and body tissues, discloses using an electrical stimulator electrically coupled to a needle electrode, where said needle electrode comprises a plurality of electrically conductive needles (Figs. 13-17 and pars. [0067], [0069]: …apparatus and methods for treating a variety of ailments by providing energy to a target nerve…electrical energy…at a location…, [0074]: …an energy emitting system for providing a medical therapy is provided. The system may include one or more microneedle patches having one or more microneedle arrays deposited on a surface of one or more electrodes and configured to generate or deliver an electrical…stimulus or field focused on a target nerve in proximity to the microneedle patch,  [0138]: …the one or more microneedles may include an electrically conductive material…Microneedles may be constructed of an electrically conductive material and/or coated with an electrically conductive material, [0160]: …an energy emitting system 250 for providing a medical therapy includes a microneedle patch 252 (e.g., conductive microneedle patch) having one or more microneedle arrays deposited on a surface of one or more electrodes… and a controller 218 coupled to microneedle patch 252 and …The microneedle patch 252 is configured such that an electrical current generated by the controller 218 is passed through the microneedle patch 252, …delivering or generating an electrical or magnetic stimulus to a target nerve…)), wherein said needles are hollow and have a closed tip (Figs. 16 and 18 magnified view of microneedle array (234), microneedles (235) and pars. [0136]:  Microneedles 235 may take on various configurations…., hollow…, [0141]:  Holes may be drilled off-center, but parallel to the microneedle axis, terminating in side-opening holes along the needle shaft below the needle tip. If desired, the holes can serve as micro fluidic needle bores for injection or infusion of drugs, medicines, insulin, proteins, nanoparticles that would encapsulate a drug or demonstrate the ability to deliver a virus for vaccinations, etc. to be used separately or in combination with electrical …therapy), wherein said needles having an average tip diameter less than 10 .mu.m. (Figs. 16 and 18 and par. [0136]: A microneedle 235 may be tapered in diameter, going from a larger to smaller diameter from the base portion 238 to the upper portion 239 where the distal tip 240 of the microneedle is preferably pointed or sharp. The upper portion 239 of the microneedle 235 may have a diameter in the range of about 10-30 microns…the base portion 238 of the microneedle 235 may be thicker than the distal tip 240 or upper portion 239 of the microneedle 235; if the upper portion or base of the microneedle is 10um then the tip would be less than 10um as the microneedle goes from a larger diameter to a smaller diameter starting at the base) and an average length to provide the impalement of needle tips through the stratum corneum into deeper skin, but not into the subcutaneous tissue (Fig. 19 skin (100) stratum corneum (15) microneedle patch (228) and pars. [0136]: Microneedles 235 may have lengths in the range of about…10 to 400 microns, [0146]: when a microneedle patch 228 is attached to a subject's skin, the microneedles 235 pierce the outer insulating stratum corneum layer 15),
wherein at least a part of said electrode array is disposed on the skin surface over the spinal cord or a region thereof (Fig. 33 and par. [0204] A back applicator 330 may be aligned along the spine or positionable in proximity to the spine. The back applicator 330 may be utilized to stimulate…dorsal ganglion, the spinal cord itself or any other nerve in the body…). This provides the benefit of detecting current passing through a stimulated nerve, and providing a superior signal as the current detected is conducted through the microneedles thereby bypassing the poorly conductive stratum corneum layer (par. [0146]).
Further, Lu discloses where said where the stimulation is at a frequency and intensity that modulates the electrophysiological properties of selected spinal circuits in the subject so they can be activated by proprioceptive derived information and/or input from supraspinal nerves (par. [0007]: the devices… methods described herein can exploit the spinal circuitry and its ability to interpret proprioceptive information and to respond to that proprioceptive information in a functional way).This provides the benefit of specific stimulation to control movement rather than induce movement (par. [0007]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of stimulating or improving locomotor activity, as taught by Yoo, to include microneedle electrodes, as taught by Burnett, and to include spinal circuitry stimulation patterns that activate proprioceptive information as taught by Lu in order to detect current passing through a stimulated nerve, and provide a superior signal as the current detected is conducted through the microneedles thereby bypassing the poorly conductive stratum corneum layer; and to stimulate to control movement rather than induce movement.
If it could be argued that Yoo in view of Burnett and Lu fails to disclose the cited features in a single embodiment, one of ordinary skill would have found it obvious before the effective filing date of the claimed invention to combine any of the features as identified above into one device, since the microneedle array may include one or more microneedles having multiple channels which are constructed to monitor and stimulate neurons and nerves (Burnett par. [0145]). 
Regarding claim 63, the Yoo, Burnett and Lu combination discloses the method of claim 62, wherein: said transcutaneous stimulation is at a frequency ranging from 5 Hz (Yoo, par. [0063]); and/or 
said transcutaneous stimulation is at a frequency and amplitude sufficient to stimulate voluntary voiding of the bladder and/or bowel, and/or (Yoo, pars. [0030], [0134]).
Regarding claim 73, the Yoo, Burnett and Lu combination discloses the method of claim 62, wherein:
said transcutaneous stimulation (Yoo, Claim 8: : …wherein the at least one stimulator is selected from the group of: …a transcutaneous electrical nerve stimulation electrode…) is applied on the skin surface (Yoo, Fig. 19 and par. [0017]: A stimulator is electrically coupled to the electrical generator and is positioned on the surface of the patient's skin) over the cervical spine or a region thereof and/or over the lumbosacral spine or a region thereof (Yoo, par. [0250]: …the stimulator can provide for…stimulation to electrodes 122a, 122b to stimulate the nerves (e.g., lumbar or sacral) of a patient). 
Regarding claim 79, the Yoo and Burnett combination discloses the method of claim 73 except, wherein:  
said method comprises subjecting said subject to physical training that exposes said subject to relevant postural and locomotor or motor proprioceptive signals.
Lu discloses the method comprises subjecting said subject to physical training that exposes said subject to relevant postural and locomotor or motor proprioceptive signals (par. [0091]: … the physical training may include inducing a resistance-providing positional change in the region of the subject where locomotor activity is to be facilitated). This provides the benefit of stimulation for physical training purposes (par. [0091]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of stimulating or improving locomotor activity with microneedle electrodes, as taught by Yoo and Burnett, to include locomotor activated stimulation, as taught by Lu, in order to provide the benefit of stimulation for physical training purposes.

Claim 113 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Lu as applied to claims 50, 108-112, 114 and 116  and further in view of Rolston et al. (Publication No. US 2011/0224752, hereinafter Rolston).
Regarding claim 113, the Burnett and Lu combination discloses the system of claim 50 wherein: 
a micro-needle array with 20 x 20 needles in a 4 x 4 mm^2 electrode unit (Burnett, Fig. 13-15  par. [0134]: …microneedle patch 228 has the shape of a square, and the microneedles 235 are arrayed on the bottom surface 236 of the electrode 232 in a 16 X 16 configuration….microneedle patches … may be arrayed in a variety of arrangements and patterns (e.g., 14 X 14, 12 X 12, etc.) depending on the particular use and needles) 
 provides an electrode-skin interface impedance at 10kHz stimulation frequency, of less than 0.5 ohms/cm^2, or less than 0.249 ohms/cm^2.
However, Rolston in the same field of endeavor: methods of treating neurologic disorder by neurostimulation, discloses a micro-needle array with 20x20 needles in a 4x4 mm2 electrode unit provides an electrode-skin interface impedance at 10kHz stimulation frequency, of less than about 0.5 Q/cm2, or less than about 0.249 Q/cm2 (pars. [0024]-[0026]). This provides the benefit of precise measurement of action potentials from neural activity (par. [0025]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify needle electrode array as taught by Burnett and Lu to arrange the array with a specified impedance, as taught by Rolston, in order provides the benefit of precise measurement of action potentials from neural activity.  

Claim 115 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Lu as applied to claims 50, 108-112, 114 and 116  and further in view of Hedge et al. (Publication No. US 2011/0295100, hereinafter “Hedge”).
Regarding claim 115, Burnett and Lu discloses the system
 said electrode array when attached to the skin surface over the spinal cord can stimulate the spinal cord (Burnett, Figs. 32-33 and par. [0204]).

said electrode, when applied to the skin over a region of the spinal cord can conduct a signal having frequency and amplitude sufficient to stimulate the spinal cord without degradation of the electrode.  
However, Hedge in the same field of endeavor: methods, systems and devices for enhancing conductivity of an electrical signal using multiple microneedle electrodes, discloses said electrode array when attached to the skin surface over the spinal cord can stimulate the spinal cord (pars. [0032]:  The microneedle electrodes described herein demonstrate… facilitating use of the microneedle electrode as…an electrical stimulator, … and enhanced or improved conductance or conductivity of an electrical signal across or through the microneedle electrode and/or skin or tissue…, [0034]: …a microneedle electrode may be applied to a patient's skin where the microneedle electrode is placed in direct contact with a patient's skin. The microneedle electrode may be attached or anchored to the patient's skin by allowing one or more of the microneedles to pierce through the stratum corneum of the skin. The microneedles may penetrate through or across the skin, through or across the stratum corneum; the microneedle electrodes can electrically stimulate and, though not explicitly stated, can be attached to the skin at any location including over the spinal cord) without the use of a conductive gel or cream disposed between the electrode and the skin (pars. [0043], [0075]: no or minimal conductive or nonconductive adhesive or gel is positioned on the top surface of the substrate and/or between the microneedle electrode or microneedles and the patient's skin). This provides the benefit of forming a direct contact with the patient’s skin to improve or enhance conductivity or conductance or conduction of an electrical signal through a subject's or patient's skin (par. [0075]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to use the needle electrode array as taught by Burnett and Lu with no gel between the microneedles and the patient’s skin as taught by Hedge, in order to form a direct contact with the patient’s skin to improve or enhance conductivity or conductance or conduction of an electrical signal through a subject's or patient's skin. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571) 272-4697.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADREANNE A. ARNOLD/Examiner, Art Unit 3792      

                                                                                                                                                                                                  /ALLEN PORTER/Primary Examiner, Art Unit 3792